Dear Mr. Coenen,
This office is in receipt of your opinion request of recent date in which you ask whether the conclusions of the author of Attorney General Opinion 82-94 remain the opinion of this office. Opinion 82-94 in applicable part, stated that radar equipment to be used by state troopers was not sufficiently connected to the expenses of the court to be legally funded through the Criminal Court Fund established under the authority of LSA-R.S. 15:571.11.
We direct you to Opinion Number 85-319, attached, which states:
      ". . . it is the opinion of this office that a district attorney can purchase radar equipment with money from the Criminal Court Fund, and then loan that equipment to the State Police operating in that district. Attorney General Opinion No. 82-94, to the extent that it conflicts with the views expressed herein, is hereby recalled."
Opinion Number 94-327, attached, concludes similarly. Accordingly, it is currently the opinion of this office that monies from the Criminal Court Fund may be used to purchase radar units to be used by state troopers within the parish.
If we can be of any further help, please contact our office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
Mr. William R. Coenen, Jr. District Attorney, Fifth Judicial District P.O. Drawer 389 Rayville, LA 71269
Date Received: Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL